Citation Nr: 1023468	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-26 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic 
low back strain with osteopenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter





INTRODUCTION

The Veteran served on active duty from July 1965 to June 1968 
and from November 1982 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision, issued 
in March 2006, in which the RO assigned a 20 percent 
evaluation for the Veteran's service-connected chronic low 
back strain with osteopenia.

This claim was previously before the Board in September 2009 
and was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In September 2009 the Veteran's claim was remanded for 
further development.  The remand directed the RO, in part, to 
schedule the Veteran for a VA examination in order to 
determine the current severity of the Veteran's disability.  
The Veteran was scheduled for a VA examination but did not 
report for the examination.  An April 2010 letter from the 
Veteran states that he called the Stratton VA hospital and 
told them that he would be in Florida until May 2010 and 
asked to reschedule the examination for that time.  The 
Veteran stated that he was told that the examination that had 
been scheduled was canceled and he was told to call back in 
April 2010 to schedule the May examination.  The Veteran also 
stated that he was assured that no action would be taken on 
his claim until after his examination was completed.  

In light of the fact that the Veteran has stated that he 
contacted the VA and tried to make arrangements to reschedule 
his examination, the Board finds that the Veteran should be 
afforded another opportunity for a VA examination, noting 
that, the duty to assist is not a one-way street, or a blind 
alley, and the Veteran must be prepared to cooperate with the 
VA's efforts to provide an adequate medical examination. 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of his claim.  38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices of the date and time of 
the examination sent to the Veteran by the pertinent VA 
medical facility.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination by an appropriate examiner 
for an opinion as to the current nature 
and extent of his service-connected back 
disability.  The examiner should identify 
all present manifestations of the service-
connected disability. Complete range of 
motion and x-ray studies must be provided 
with discussion as to any additional 
limitation of motion due to pain, 
weakness, fatigability, incoordination or 
pain on movement of a joint, including use 
during flare-ups.

The opinion should address whether the 
Veteran has experienced any incapacitating 
episodes due to his low back disability.

The examiner should also provide a full 
description of the effects of the service-
connected disability (exclusive of any 
nonservice-connected disabilities) upon 
the Veteran's employment and daily life.  
Particular emphasis should be placed upon 
any manifest limitation of activity 
alleged by the Veteran.

The claims file must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report. Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
following a review of the entire claims 
file, readjudicate the Veteran's claim, in 
light of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
rating assigned for the Veteran's back 
disability should include consideration of 
whether staged ratings, pursuant to Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (a 
claimant may experience multiple distinct 
degrees of disability that might result in 
different levels of compensation from the 
time the increased rating claim was filed 
until a final decision is made) are 
appropriate.  If the benefit sought is not 
granted to the Veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case and 
give them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


